DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority based on the application filled in STATE OF ISRAEL on 08/04/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of said bottles has a different capacity than other bottles of said dispenser” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally, “said bottles has a different look than other bottles of said dispenser” recited in claim 11 also must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “connection means” reads as “means (generic placeholder) for connecting (function)…”
Because this /these claim limitation is/are, being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is led to be indefinite because of the limitation “said bottles has a different look than other bottles of said dispenser”. It is unclear as to how or what makes bottle look different from one another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Boaventura-Delanoe (US 20160362225).
Regarding claim 1, Buaventura-Delanoe discloses, A liquid dispenser (32), comprising: a plurality of bottles (10, 10', and  10")connected to each other in a sequential manner (Fig.2B) , by detachable connection means, such that a bottom side of a bottle is connected to a top side of a subsequent bottle (Para 20, “ two or more individual connectible containers 10, 10' and 10" may be securely connected or "stacked" to form assembly 32 by inserting the neck 16' of a lower connectible container 10' in the assembly 32 into the recess 28 of an upper connectible container 10.)”.
Regarding claim 2, Boaventura-Delanoe discloses all the elements of claim 1. Additionally, Boaventura-Delanoe discloses the said connection means is a snap connector (Para 19).
Regarding claim 3, Boaventura-Delanoe discloses all the elements of claim 2.Additionally, Boaventura-Delanoe said snap connector comprises a ledge on each bottle (See annotated figure below), and a corresponding depression on its subsequent bottle (See annotated figure below).

    PNG
    media_image1.png
    244
    614
    media_image1.png
    Greyscale


Regarding claim 4, Boaventura-Delanoe discloses all the elements of claim 2. Additionally, Boaventura-Delanoe discloses snap connector comprises a depression on each bottle (Refer to the annotated figure of claim 3), and a corresponding ledge on its subsequent bottle (Refer to the annotated figure of claim 3). Due to the lack of description regarding the location of the ledge and depression of the snap connection, the prior art disclosed by Boaventura-Delanoe reads on the claimed limitation. 
Regarding claim 9, Boaventura-Delanoe discloses all the element of claim 1. Additionally, Boaventura-Delanoe discloses, “containers may be constructed of plastic, although other materials such as glass, composites, or metal and metal alloys may be used” (Para 21).
Regarding claim 10, Boaventura-Delanoe discloses all the element of claim 1.Additionally, Boaventura-Delanoe discloses each of said bottles has a different capacity than other bottles of said volumes of liquids, and can be made in a variety of shapes […]” Para 21).
Regarding claim 11, Boaventura-Delanoe discloses all the element of claim 1.Additionally, Boaventura-Delanoe discloses each of said bottles has a different look than other bottles of said dispenser (“The connectible containers of the invention can be manufactured in any desired size to accommodate different volumes of liquids, and can be made in a variety of shapes […]” Para 21).
Regarding claim 13, Boaventura-Delanoe discloses all the element of claim 1.Additionally, Boaventura-Delanoe each of said bottles stores carbonated beverage (Para 3).

Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park (US 20140061150).
Regarding claim 1, Park discloses A liquid dispenser (Fig.9,10), comprising: a plurality of bottles (51) connected to each other in a sequential manner, by detachable connection means, such that a bottom side of a bottle (54) is connected to a top side of a subsequent bottle (Para 74).
Regarding claim 5, Park discloses connection means is a threading (Para 62, Fig.14).
Regarding claim 6, Park discloses said connection means comprises a female threading on each bottle (68), and a corresponding male threading (64) on a subsequent bottle thereof (Fig.14).
Regarding claim 7, Park discloses all the elements of claim 6. Additionally, Park discloses male threading is on a neck of a subsequent bottle (Fig.14).

Regarding claim 9, Park discloses all the elements of claim 1. Additionally, Park discloses that it is well known in the art to utilize glass, plastic or metal for making bottles (Para 6).

Claim(s) 1, 9, 12, 13 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Patel (US US 20200262610).
Regarding claim 1, Patel discloses A liquid dispenser (10), comprising: a plurality of bottles (20) connected to each other in a sequential manner (Fig.1), by detachable connection means (Para 5), such that a bottom side of a bottle is connected to a top side of a subsequent bottle (Fig.1, 5).
Regarding claim 9, Patel discloses all the elements of claim 1.Additionally, Patel discloses the bottles are made out of “polyethylene terephthalate (PET), but could also be constructed of high density Polyethylene (HDPE), polystyrene (PS), other plastics, as well as glass, stainless steel, aluminum, and other metals.”(Para 41).
Regarding claim 12, Patel discloses all the elements of claim 1. Additionally, Patel discloses each of said bottles stores a different substance of a cocktail (“[…] examples include alcohol and mixers for cocktails.” Para 2).
Regarding claim 13, Patel discloses all the elements of claim 1. Additionally. Patel discloses each of said bottles stores carbonated beverage (“[…] set of beverages having multiple flavors such as cola, lemon-lime soda and root beer.” Para 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736